department of the treasury internal_revenue_service washington d c contact person identification_number telephone number tax exempt and government entities date nov no sin employer_identification_number legend founder corporation holding_company foreign government international regulatory agencies dear sir or madam this is in response to your ruling_request for an extension of an additional five years from the end of the five year period provided under sec_4943 of the internal_revenue_code in which to dispose_of certain excess_business_holdings authority for such extension is provided under sec_4943 of the code you are exempt from federal_income_tax under sec_501 of the code and are a private_foundation within the meaning of sec_509 of the code you have been described in sec_501 since the information submitted indicates that you were established by founder founder was your sole contributor and a substantial_contributor as defined in sec_507 of the code founder was your sole member and had the power to elect appoint and remove directors at will since the members of the foundation elect the directors the number of members was increased to eight in founder's will founder died in and all of the residue of founder’s estate was bequeathed to you under the terms of founder's will the will provides that the number of your members is to be increased to eight you currently have four members and these individuals are currently directors you currently have sixteen directors the assets in founder's estate included all of the stock of corporation and its e subsidiaries corporation had a complex and diverse structure because it owned directly and through its subsidiaries various assets and businesses founder's intention as stated in the will was that the executors would eventually convert the businesses held by corporation into cash and distribute the proceeds to you as of the day of founder’s death corporation owned two major businesses and interests in a variety of other assets the executors of founder’s estate and your directors endeavored to maximize the value of founder's estate and thus founder's estate has sought the advice of investment bankers consultants and attorneys after a careful deliberation of the options available holding_company was established to own either directly or indirectly all the businesses and assets of corporation holding_company is a single member llc and you are its owner the executors of founder's estate are the managers of holding_company and are also your directors all of the assets of corporation were transferred to holding_company holding_company has sold many of the assets received in the bequest and is in the process of determining how to dispose_of the remaining assets you still have one active business asset that you are trying to sell which could give you excess_business_holdings within the meaning of sec_4943 of the code this business has had declining earnings since and is heavily influenced by economic fluctuations in its industry in the united_states you have provided documentation explaining that the industry your business operates in will continue to be in a state of flux for the next several years based upon regulatory issues with foreign government and the imposition of various tariffs foreign government has been lobbied by businesses in its country that are affected by these issues and foreign government has filed appeals with international regulatory agencies about these tariffs industry specialists believe that the tariffs are needed in order to level the playing field between the united_states and foreign government agencies is uncertain thus until this issue is resolved the probability of selling this business is uncertain the outcome of the appeals with the international regulatory other factors that have negatively impacted the value of this business you own include the declining value of the euro low cost imports and exports of products produced in other countries due to these circumstances you believe that if you were forced to sell this business within the next year the sale price would be substantially below historic fair_market_value furthermore if others that are doing business in this industry are aware of your deadline to sell the business then they will take advantage of the forced sale to obtain a bargain sale price your directors believe that a forced sale of this business in the current market would hinder their efforts to obtain the highest value for the assets and undermine your goal of building a sustaining and enduring endowment fund to carry on the charitable goals of your founder therefore you plan to retain this business until it can be sold at a reasonable price your directors plan to assess the market and sell assets whenever possible it is anticipated that the most effective approach will be to sell the entire business as a unit although the directors would entertain other approaches you have submitted your plan to dispose_of this business to the attorney_general in the state where you are located law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides for a 5-year period to dispose_of gifts_and_bequests with certain exceptions not applicable here if after may there is a change in the holdings in a business_enterprise other than by purpose by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise sec_4943 of the code provides that the secretary may extend for an additional 5-year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if -- a the foundation establishes that -- i diligent efforts to dispose_of such holdings have been made within the initial year period ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period - i the private_foundation submits to the secretary a plan for disposing of all the excess_business_holdings involved in the extension and ii the private_foundations submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-6 of the foundation and similar excise_taxes regulations provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the five-year period described in sec_4943 of the code and in this section shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs rationale a private_foundation is subject_to the excise_tax described in sec_4943 of the code if it has excessive business holdings in a business_enterprise sec_4943 allows a private_foundation five years to dispose_of its excess business from the time a change in the holdings in a business_enterprise causes the private_foundation to have excess_business_holdings in that enterprise in some situations if a private_foundation receives an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures then the private_foundation may receive an additional five year extension to dispose_of the excess_business_holdings in the business_enterprise if the conditions of sec_4943 are satisfied you submitted information which shows that you received a bequest of of the stock of various complex business interests of corporation on date prior to the date you had no excess_business_holdings and now you would be considered to have excess_business_holdings in a business_enterprise as defined in sec_4943 of the code and have until date to dispose_of any excess_business_holdings as defined in sec_4943 you have provided information showing that the bequest was an unusually large bequest of diverse business products you have represented that you have engaged in diligent efforts to dispose_of your excess_business_holdings during the initial 5-year period and were unable to do so by reason of the complexity of the industry of the business because of regulatory issues you have provided a timely plan for disposing of all your excess_business_holdings if the period of time to dispose_of these assets is extended and have submitted this plan to the attorney_general in the state that you are located based on the information submitted we rule that as provided in sec_4943 of the code you are granted a five-year extension of time to date to dispose_of your excess_business_holdings this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin friedlander manager eo technical group
